Exhibit 10.48
 
WARRANT EXERCISE SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT ("Subscription Agreement") is made and entered into
as of May 16, 2008 by and between Neonode Inc., a Delaware corporation
("Company"), and the subscribers whose names and addresses are set forth on the
signature page hereto (each a "Subscriber").
 
Background: The Company has issued (i) 5,376,453 warrants, each exercisable to
purchase one share of common stock, par value $.01 per share, of the Company
(“Common Stock”), exercisable at a price of $2.8313 expiring August 10, 2012
(the “$2.83 Warrants”), issued pursuant to the Warrant Agreement, dated August
10, 2007 (the “$2.83 Warrant Agreement”), (ii) 206,000 warrants, each
exercisable to purchase Common Stock, exercisable at a price per share of
$16.65, expiring July 6, 2010 (the “$16.65 Warrants”), (iii) 11,000 warrants,
each exercisable to purchase Common Stock, exercisable at a price per share of
$7.50, expiring June 26, 2008 (the “$7.50 Warrants”), (iv) 11,000 warrants, each
exercisable to purchase Common Stock, exercisable at a price per share of $8.75,
expiring June 26, 2008 (the “$8.75 Warrants”), (v) 1,432,445 warrants, each
exercisable to purchase Common Stock, exercisable at a price per share of $3.92,
expiring September 26, 2012 (the “$3.92 Warrants”), (vi) 213,077 warrants, each
exercisable to purchase Common Stock, exercisable at a price per share of
approximately $3.92, expiring on dates through September 26, 2012 (the
“Additional Warrants”), and (vii) 10,000 warrants, each exercisable to purchase
Common Stock, exercisable at a price per share of $10.00, expiring June 26, 2008
(the “$10.00 Warrants”, and collectively with the $2.83 Warrants, the $16.65
Warrants, the $7.50 warrants, the $3.92 Warrants, the Additional Warrants and
the $8.75 Warrants the “Exercise Warrants”). In order to induce exercise of the
Exercise Warrants, the Company is offering (the “Warrant Offering”) to holders
of Exercise Warrants (the “Warrantholders”) for a period expiring at 3:30 p.m.
on May 19, 2008 to reduce the exercise price per Exercise Warrant to $[__]1 
(payable in cash or by surrender of Company debt only) per share of Common Stock
and to issue two new warrants to purchase Common Stock in the form attached
hereto as Exhibit A (the “New Warrants”) for each Exercise Warrant exercised.
Holders of the $2.83 Warrants are requested to amend the Warrant Agreement to
eliminate a requirement for a 30 day period for a temporary reduction in
exercise price and to waive certain notice provisions contained therein to
enable the Company to carry out the Warrant Offering. The New Warrants will be
exercisable for a term of five (5) years at an exercise price of $[   ]2. The
aggregate reduced exercise price is hereafter referred to as the “Subscription
Price”. The shares of Common Stock issuable upon exercise of the Exercise
Warrants are hereafter referred to as the “New Shares”.
 

--------------------------------------------------------------------------------

1 The price shall be the closing sale price per share of the Common Stock on the
date hereof (“Market Value”) plus $.01. The closing sale price per share of the
Common Stock on May 13, 2008 was $1.37 per share
 
2 The exercise price of the new warrant shall be 115% of Market Value.
 
1

--------------------------------------------------------------------------------


 
The New Shares and New Warrants are sometimes referred to herein as the
“Securities.”
 
The Company has also entered into a financial advisory agreement (the “Financial
Advisory Agreement”) with Empire Asset Management Company (“Empire”) in
connection with the transactions contemplated in this Subscription Agreement.
Under the Financial Advisory Agreement, Empire Asset Management Company will
receive cash fees equal to 10% of the gross proceeds from the Warrant offering,
plus warrants (the “Empire Warrants”) in substantially the form of the New
Warrants to purchase a number of shares of Common Stock equal to 10% of the
aggregate number of New Shares and New Warrants issued in the Warrant Offering
at an exercise price equal to the Market Value plus $.01 and the New Warrant
Price, respectively, and a non-accountable expense allowance of $35,000.
 
Holders of Exercise Warrants who do not wish to exercise Exercise Warrants
pursuant to this Subscription Agreement (the “Transfer Holders”) may transfer
the Exercise Warrants to an accredited investor(s) (each, a “Transferee”) who
will simultaneously exercise such Exercise Warrants for cash or surrender of
Company debt, in exchange for delivery to the Transfer Holders of one New
Warrant issuable upon exercise per Exercise Warrant transferred, as provided in
the Warrant Transfer Agreement (the “Transfer Agreement”) in the form attached
hereto as Exhibit B. Accordingly, Transferees who exercise Exercise Warrants
acquired pursuant to a Transfer Agreement shall be required to execute this
Subscription Agreement and shall receive one New Share upon exercise thereof and
one New Warrant, with one additional New Warrant delivered to the Transfer
Holder of the exercised Exercise Warrant.
 
The Company has outstanding $3,250,000 principal amount of 8% convertible notes
(the “8% Notes”). The 8% Notes plus accrued interest are convertible at the
option of the holders exercised prior to November 10, 2007, into Common Stock
and warrants. Simultaneously with the issuance of the 8% Notes, the Company also
agreed to sell up to $750,000 of additional 8% Notes to Ellis International at
its option, expiring June 30, 2008. The Company has agreed with holders of the
8% Notes (the “Warrant Extension Agreement”) to issue to them warrants,
substantially similar to the New Warrants (the “Extension Warrants”), to
purchase an aggregate of 1,252,998 shares of Common Stock, in exchange for an
extension of the maturity date of the 8% Notes to December 31, 2008, and has
also agreed to extend the Ellis option to December 31, 2008. The foregoing is a
condition to the Closing hereunder.
 
This Subscription Agreement, the New Warrants, the Financial Advisory Agreement
and the Transfer Agreement are referred to herein as the “Transaction
Documents.”
 
2

--------------------------------------------------------------------------------


 
In connection with this subscription, each Subscriber and the Company agree as
follows:
 
1.        Subscription; Closing.
 
1.1.  Purchase of New Shares and New Warrants; Transfer of Exercise
Warrants. The undersigned Subscriber (which includes both Warrantholders and
Transferees of New Warrants) hereby irrevocably agrees, represents and warrants
with, to and for the benefit of the Company, that such Subscriber is executing
this Subscription Agreement in connection with the exercise by the Subscriber of
the number of Exercised Warrants set forth on the signature page hereof. Each
Subscriber shall receive one New Share and two New Warrants for each Exercise
Warrant exercised by the Subscriber; provided that Subscribers who are
Transferees shall deliver one New Warrant to the Applicable Transfer Holder for
each Exercise Warrant in accordance with the applicable Transfer Agreement.
Subject to the terms and conditions of this Subscription Agreement, upon
execution and delivery hereof by the Subscriber, the Subscriber hereby agrees to
purchase the Securities pursuant to the terms of this Subscription Agreement,
and against concurrent delivery to the Company of the Exercise Warrants
exercised and the Subscription Price for such Securities.
 
1.2.  Offering. This offering of the Securities (the “Offering”) is being made
to a limited group of Warrantholders and Transferees, all of whom shall
represent to the Company pursuant to this Subscription Agreement that they are
"accredited investors," as that term is defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the "Securities Act") or who have
otherwise been qualified as investors by the Company. All of the Securities
offered hereby are being sold by the Company. The Company is offering the
Securities for the consideration set forth herein. The Company may sell less
than all of the Securities offered hereby, and shall be entitled to accept
subscriptions and receive the Subscription Price for each subscription prior to
the entire Offering being subscribed for. The Offering is being made on a “best
efforts” no minimum basis, and accordingly the risk to Subscribers may be
greater is only a small amount of Securities are sold hereunder.
 
1.3.  Escrow. Each Subscriber subscribing for cash shall deliver to Signature
Bank, a New York State chartered bank and having an office at 261 Madison
Avenue, New York, New York 10016 (the “Escrow Agent”), via wire transfer or a
certified check, immediately available funds equal to its Subscription Price,
which proceeds shall remain in escrow until the Closing (as defined below)
occurs hereunder.
 
1.4.  Closing. The closing (“Closing”) of the purchase and sale of the
Securities hereunder shall take place on or about May 19, 2008 (the “Closing
Date”) at the offices of Hahn & Hessen LLP, counsel for the Company (“Counsel”),
in New York, NY; provided that the Note Extension Agreement shall be executed
and effective as of Closing. At the Closing:
 
3

--------------------------------------------------------------------------------


 
(a)  The Subscriber shall deliver the Exercise Warrants to be exercised (or an
appropriate Affidavit of Loss);
 
(b)  The Escrow Agent shall deliver the Subscription Price to the Company or as
otherwise directed by the Company (and Subscribers subscribing by surrender of
Company debt shall deliver evidence of such debt (or an affidavit of loss and
indemnity) to Counsel);
 
(c)  The Company shall deliver the New Warrants to the Subscribers; and
 
(d)  The Company shall cause its transfer agent to deliver the New Shares to the
Subscriber.
 
2.        Representations and Warranties of the Subscriber.
 
The Subscriber hereby represents and warrants to the Company as of the date
hereof:
 
2.1.  Place of Business. The principal place of business address set forth below
is such Subscriber's true and correct principal place of business and is the
only jurisdiction in which an offer to sell the Securities was made to such
Subscriber and such Subscriber has no present intention of moving its principal
place of business to or of becoming a resident of any other state or
jurisdiction.
 
2.2.   Sale or Transfer of the Securities; Unregistered Securities. The
Subscriber understands that the Securities have not been registered under the
Securities Act, or under the laws of any other jurisdiction. The Subscriber
understands and agrees that transfer or sale of the Securities may be restricted
or prohibited unless they are subsequently registered under the Securities Act
and, where required, under the laws of other jurisdictions or an exemption from
registration is available. The Subscriber will not offer, sell, transfer or
assign its Securities or any interest therein in contravention of this
Subscription Agreement, the Securities Act or any state or federal law. The
Subscriber understands and acknowledges that, because of the substantial
restrictions on the transferability of the Securities, it may not be possible
for the Subscriber to liquidate the Subscriber's investment in the Company
readily, even in the case of an emergency. Subscriber acknowledges that the
Offering has not been registered with the Securities and Exchange Commission
(the “Commission”) because the Company is relying on an exemption from
registration under Section 4(2) of the Securities Act and Regulation D
promulgated thereunder.
 
2.3.  Representation of Accredited Investor Status (if a U.S. person). If the
Subscriber is a U.S. person (as defined in Regulation S of the Commission), (i)
such Subscriber, if it is a corporation, a partnership, a limited liability
company, a trust or other business entity, has not been organized for the
purpose of purchasing the Securities and (ii) Subscriber represents that at the
time of the sale of the Securities to Subscriber, Subscriber (or, if Subscriber
is a corporation, limited liability company or trust, each of its equity owners)
qualifies as an "accredited investor" (as defined under Rule 501 of Regulation D
promulgated under the Securities Act) using the following qualification factors
(check all appropriate items):
 
4

--------------------------------------------------------------------------------


 

(__)
$1,000,000 Net Worth Test:

 
I, Subscriber, am a natural person and my individual net worth, or joint net
worth with my spouse (if any), inclusive of home, furnishings and automobiles,
at the time of this purchase is in excess of $1,000,000.
 

(__)
$200,000 Individual/$300,000 Joint Annual Income Test:

 
I, Subscriber, am a natural person and my individual annual gross income
(exclusive of my spouse’s income) has been in excess of $200,000 in each of the
two most recent tax years, and I reasonably expect individual annual gross
income (exclusive of my spouse’s income) to be in excess of $200,000 for the
current tax year; or I am a natural person and my joint annual gross income
(including my spouse’s annual gross income) has been in excess of $300,000 in
each of the two most recent tax years, and I reasonably expect our joint annual
gross incomes to be in excess of $300,000 for the current tax year.
 
(“Income” under this test is defined as adjusted gross income for federal income
tax purposes plus (i) deductions for long-term capital gains under the Internal
Revenue Code; (ii) deductions for depletion under section 611 et seq. of the
Code; (iii) any exclusion for interest received on tax-exempt securities; and
(iv) any losses of a Company allocated to the individual limited partners of the
Company as reported on Form 1040).
 

(__)
Bank or Investment Company Test:

 
Subscriber is a bank as defined in section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; or is an insurance company as defined in
section 2(13) of the Securities Act; or is any investment company registered
under the Investment Corporation Act of 1940, or a business development company
as defined in section 2(a)(48) of that Act; or is a Small Business Investment
Corporation licensed by the U.S. Small Business Administration under section
301(c) or (d) of the Small Business Investment Act of 1958; is a plan
established and maintained by a state, its political subdivision, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; or is an
employee benefit plan within the meaning of the employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
5

--------------------------------------------------------------------------------


 

(__)
Private Business Development Corporation Test:

 
Subscriber is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.
 

(__)
IRC Section 501c(3) Organization Test:

 
Subscriber is an organization described in Section 501c(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or Company,
not formed for the specific purpose of acquiring the securities being offered,
with total assets in excess of $5,000,000.
 

(__)
Direct Relationship to Issuer Test:

 
Subscriber is a director, executive officer, partner or manager of the Company
of the securities being offered or sold, or any director, executive officer or
manager of a partner or partner of that issuer.
 

(__)
$5,000,000 Noninvestment Trust Test:

 
Subscriber is a trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring the securities being offered, whose purchase
is directed by a “sophisticated person” as described in section
230.506(b)(2)(ii).
 

(__)
Equity Entity Comprised of Accredited Investors Test:

 
Subscriber is any equity entity in which all of the equity owners are accredited
investors as defined above. Subscriber has had one of the persons responsible
for overseeing and/or managing one or more of Subscriber’s financial accounts
complete the attestation in Section 2 hereof in order to verify the information
in this Section 2:
 
Yes _________     No _________
 
2.4.  Non U.S. Purchasers. If the Subscriber is not a U.S. person (each, a
“Non-U.S. Purchaser”), (i) such Non-U.S. Purchaser is not a U.S. person; (ii)
such Non-U.S. Purchaser was outside the United States at the time the offer to
sell the Securities was made and at the time the buy order for the Securities
was originated; (iii) such Non-U.S. Purchaser will not offer or sell the
Securities, or any securities of the Company received in respect thereof, to a
U.S. person or for the account or benefit of a U.S. person (other than a
distributor), for a period of one year commencing on the Closing.
 
2.5.  Investment Experience and Ability to Bear Risk. Subscriber is
knowledgeable and experienced with respect to the financial and business
activities contemplated by the Company and is capable of evaluating the risks
and merits of investing in the Securities and, in making a decision to proceed
with this investment, has not relied upon any representations, warranties or
agreements, other than those set forth in this Subscription Agreement and can
bear the economic risk of an investment in the Company for an indefinite period
of time, and can afford to suffer the complete loss thereof.
 
6

--------------------------------------------------------------------------------


 
2.6.  Own Advice. In connection with the Subscriber’s investment in the Company,
the Subscriber has carefully considered and has, to the extent the Subscriber
believes such discussion necessary, discussed with the Subscriber’s professional
legal, tax and financial advisers (the “Investment Advisors”) the suitability of
an investment in the Securities for the Subscriber’s particular tax and
financial situation and the Subscriber has determined that the Securities are a
suitable investment for the Subscriber.
 
2.7.  Risks. The Subscriber represents and warrants that the Subscriber is aware
(i) that the Securities involve a substantial degree of risk of loss of the
Subscriber’s entire investment and that there is no assurance of any income from
the Subscriber’s investment; and (ii) that any federal or State income tax
benefits which may be available to the Subscriber, if any, may be lost through
the adoption of new laws or regulations, to changes to existing laws and
regulations and to changes in the interpretation of existing laws and
regulations. The Subscriber further represents that the Subscriber is relying
solely on the Subscriber’s own conclusions or the advice of the Subscriber’s
Investment Advisors with respect to tax aspects of any investment in the
Securities. The Subscriber further represents that it has read and reviewed the
SEC Documents (as defined below) and Company Disclosure Letter, including
without limitation the risk factors set forth therein.
 
2.8.  Inquiries. The Subscriber and its Investment Advisors have been given
access to, and prior to the execution of this Subscription Agreement, have been
provided with an opportunity to ask questions of, and receive answers from, the
Company officers concerning the Company and the terms and conditions of the
Offering and the Securities, and to obtain any other information which the
Subscriber and the Subscriber’s Investment Advisors required with respect to the
Company and an investment in the Company in order to evaluate such investment
and verify the accuracy of all information furnished to the Subscriber and its
Investment Advisors regarding the Company. All such questions, if asked, were
answered satisfactorily and all information or documents provided were found to
be satisfactory. Neither the Subscriber nor its Investment Advisors have been
furnished any offering literature on which they have relied on other this
Subscription Agreement and the Subscriber and its Investment Advisors have
relied only on this Subscription Agreement. At no time was the Subscriber
presented with or solicited by any leaflet, public promotion meeting, newspaper
or magazine article, radio or television advertisement or any other form of
general advertising or general solicitation.
 
2.9.  Authority. The Subscriber is authorized and has full right and power to
subscribe for the Securities and to perform the Subscriber’s obligations
pursuant to the provisions of this Subscription Agreement; the person signing
this Subscription Agreement and any other instrument executed and delivered
herewith on behalf of such Subscriber has been duly authorized by such entity
and has full power and authority to do so. If the Subscriber is a corporation,
partnership, unincorporated association or other entity, the person signing this
agreement has the legal capacity to authorize, deliver and be bound by this
Subscription Agreement and to take all actions required pursuant hereto and
further certifies that all necessary approvals of directors, stockholders or
otherwise have been given and obtained; and if the Subscriber is an individual,
it is of the full age of majority in the jurisdiction in which the Subscriber is
resident and is legally competent to execute, deliver and be bound by this
Subscription Agreement and take all action pursuant hereto.
 
7

--------------------------------------------------------------------------------


 
2.10.  No Default. The execution and delivery of this Subscription Agreement and
the consummation of the transactions contemplated hereby and thereby will not
conflict with, or result in any violation of or default pursuant to, any
provision of any governing instrument applicable to the Subscriber, or any
agreement or other instrument to which the Subscriber is a party or by which the
Subscriber or any of the Subscriber’s properties are bound or any permit,
franchise, judgment, decree, statute, rule or regulation applicable to the
Subscriber or any of the Subscriber’s business or properties.
 
2.11.  ERISA. If the Subscriber is an employee benefit plan subject to ERISA,
then such Subscriber acknowledges that such Subscriber has been informed of and
understands the operations and business of the Company, and represents that such
Subscriber’s investment in the Company (i) is permissible under the documents
and instruments governing such plan; (ii) satisfies the diversification
requirements of ERISA; (iii) is prudent considering all the facts and
circumstances, including the fact that there is no trading market for the
Securities; and (iv) is not a “prohibited transaction” within the meaning of
Section 406 of ERISA.
 
2.12.  Purchase Entirely For Own Account. This Subscription Agreement is made
with the Subscriber in reliance upon the Subscriber’s representations to the
Company, which by the Subscriber’s execution of this Subscription Agreement, the
Subscriber hereby confirms, that the Securities issuable to the Subscriber will
be acquired for investment for the Subscriber’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Subscriber has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Subscriber represents
and warrants that the Subscriber has no contract, understanding, agreement or
arrangement with any person to sell or transfer or pledge to such person or
anyone else any of the Securities for which the Subscriber hereby subscribes (in
whole or in part) or any interest therein; and the Subscriber represents and
warrants that the Subscriber has no present plans to enter into any such
contract, undertaking, agreement or arrangement.
 
2.13.  Certain Legal Issues. The Subscriber represents and warrants that the
funds representing the Subscription Price which will be advanced by the
Subscriber hereunder will not represent proceeds of crime and the Subscriber
acknowledges that the Company may in the future be required by law to disclose
the Subscriber’s name and other information relating to this Subscription
Agreement and the Subscriber’s subscription hereunder, on a confidential basis,
and to the best of the Subscriber’s knowledge (i) none of the subscription funds
to be provided by the Subscriber (a) have been or will be derived from or
related to any activity that is deemed criminal under the laws of the United
States of America, or any other jurisdiction, or (b) are being tendered on
behalf of a person or entity who has not been identified to the Subscriber, and
(ii) it shall promptly notify the Company if the Subscriber discovers that any
of such representations ceases to be true, and to provide the Company with
appropriate information in connection therewith.
 
8

--------------------------------------------------------------------------------


 
The Subscriber represents and warrants that the current structure of this
transaction and all transactions and activities contemplated hereunder is not a
plan or scheme to evade the registration provisions of the Securities Act.
 
The Subscriber acknowledges that:
 

 
(i)
 
no securities commission or similar regulatory authority has reviewed or  passed
on the merits of the Securities; and
 
 
(ii)
 
There is no government or other insurance covering the Securities; and
 
 
(iii)
 
there are risks associated with the purchase of the Securities; and
 
 
(iv)
 
there are restrictions on the Subscriber’s ability to resell the Securities and
 it is the responsibility of the Subscriber to find out what those restrictions
 are and to comply with them before selling the Securities; and
 
 
(v)
 
the Company has advised the Subscriber that the Company is relying on  an
exemption from the requirements to provide the Subscriber with a  prospectus and
to sell securities through a person or company registered to  sell securities
under applicable securities laws and, as a consequence of  acquiring the
Securities pursuant to this exemption, certain protections,  rights and remedies
provided by applicable securities laws, including  statutory rights of
rescission or damages, will not be available to the  Subscriber.

 
The Subscriber represents and warrants that neither the Company, nor any of
their respective directors, officers, employees or representatives, have made
any representations (oral or written) to the Subscriber regarding the future
value of the Securities.
 
The Subscriber acknowledges that (i) the Company may complete secured or
unsecured debt financings or equity financings in the future in order to develop
the Company’s business and to fund its ongoing development, (ii) there is no
assurance that such financings will be available and, if available, on
reasonable terms, (iii) any such future financings may have a dilutive effect on
current security holders, including the Subscriber, and (iv) if such future
financings are not available, the Company may be unable to fund its ongoing
development and the lack of capital resources may result in the failure of its
business.
 
9

--------------------------------------------------------------------------------


 
The Subscriber will not, directly or indirectly, except in compliance with (that
is, only to the extent required to comply with) the Securities Act and such
other securities or “Blue Sky” laws as may be applicable, (i) offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities, (ii) engage in
any short sale which results in a disposition of any of the Securities by
Subscriber, or (iii) hedge the economic risk of the Subscriber’s investment in
the Securities.
 
2.14.  The Subscriber hereby covenants with the Company not to make any sale of
the Registrable Shares (as defined below) under the Registration Statement
without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied, and the Subscriber acknowledges and agrees that
such Registrable Shares are not transferable on the books of the Company
pursuant to a sale under a Registration Statement unless the certificate
submitted to the transfer agent evidencing the Registrable Shares is accompanied
by a separate Subscriber’s certificate of subsequent sale in reasonable form,
executed by an officer of, or other authorized person designated by, the
Subscriber, to the effect that (A) the Registrable Shares have been sold in
accordance with the Registration Statement, the Securities Act and any
applicable state securities or Blue Sky laws and (B) if applicable, the
requirement of delivering a current prospectus has been satisfied. The
Subscriber acknowledges that there may occasionally be times when the Company
must suspend the use of the prospectus forming a part of the Registration
Statement (a “Suspension”) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the
Commission, or such time as such prospectus has been supplemented, or until such
time as the Company has filed an appropriate report with the Commission pursuant
to the Exchange Act. The Subscriber hereby covenants that it will not sell any
Registrable Shares pursuant to said prospectus during the period commencing at
the time at which it receives written notice of the Suspension of the use of
said prospectus (without providing any other material information other than at
the written request of the Subscriber) and ending at the time the Company gives
the Subscriber written notice that the Subscriber may thereafter effect sales
pursuant to said prospectus. The Subscriber shall not be prohibited from selling
Registrable Shares under the Registration Statement as a result of Suspensions
on more than two occasions of not more than thirty (30) days each in any
12-month period, unless, in the good faith judgment of the Company’s Board of
Directors following the written advice of counsel, the sale of Registrable
Shares under the Registration Statement in reliance on this paragraph would be
reasonably likely to cause a violation of the Securities Act or the Exchange
Act; provided that the Company shall remain liable for liquidated damages
pursuant to Section 7.7 hereof with respect to any Suspensions exceeding the
aforementioned two permitted 30-day Suspensions in any 12-month period.
 
2.15.  If the Subscriber is exercising $2.83 Warrants, the Subscriber
hereby agrees (i) to amend the definition of "Purchase Price" set forth in the
$2.83 Warrant Agreement to delete the phrase "for a period of not less than 30
days on not less than 30 days' prior written notice to the Registered Holders",
so that such definition shall read in its entirety: " 'Purchase Price' shall
mean, subject to modification and adjustment as provided in Section 8, $2.8313
and further subject to the Company's right, in its sole discretion, to decrease
the Purchase Price on notice to the Registered Holders." and (ii) that such
amendment be effective immediately prior to the reduction of the Purchase Price
(as newly defined in the $2.83 Warrant Agreement) pursuant to the Warrant
Offering.
 
10

--------------------------------------------------------------------------------


 
3.        Representations and Warranties of the Company.
 
3.1.  Corporate Organization; Authority; Due Authorization.
 
(a)  The Company (A) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of the State of Delaware, (B)
has the corporate power and authority to own or lease its properties as and in
the places where its business is now conducted and to carry on its business as
now conducted, and (C) is duly qualified as a foreign corporation authorized to
do business in every jurisdiction where the failure to so qualify, individually
or in the aggregate, would have a material adverse effect on the operations,
assets, liabilities, financial condition or business of the Company taken as a
whole (a “Material Adverse Effect”).
 
(b)  The Company (A) has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Subscription Agreement, the
Financial Advisory Agreement and to issue and perform its obligations under the
New Warrants and Empire Warrants (except that the Company is barred from taking
actions that may trigger adjustments under Section 4 of each of the New
Warrants, Empire Warrants and Extension Warrants) and to incur the obligations
herein and therein and (B) has been authorized by all necessary corporate action
to execute, deliver and perform the Transaction Documents and to consummate the
transactions contemplated hereby and thereby (the “Contemplated Transactions”).
The Transaction Documents will be on the Closing Date valid and binding
obligations of the Company enforceable in accordance with their terms except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights and the availability
of equitable remedies (regardless of whether such enforceability is considered
in a proceeding at law or equity).
 
11

--------------------------------------------------------------------------------


 
3.2.  Capitalization. The authorized capital stock of the Company consists of
seventy five million (75,000,000) shares of common stock, $.01 par value, of
which as of May 13, 2008, 25,919,162 shares of Common Stock are outstanding. All
outstanding shares of capital stock of the Company were issued in compliance
with all applicable federal and State securities laws, and the issuance of such
shares was duly authorized by all necessary corporate action on the part of the
Company. Except as contemplated by this Subscription Agreement or as set forth
in the SEC Documents, there are (A) no outstanding subscriptions, warrants,
options, conversion privileges or other rights or agreements obligating the
Company to purchase or otherwise acquire or issue any shares of capital stock of
the Company (or shares reserved for such purpose), (B) no preemptive rights
contained in the Company’s Certificate of Incorporation, as amended (the
“Certificate of Incorporation”), the By-laws of the Company or contracts to
which the Company is a party or rights of first refusal with respect to the
issuance of additional shares of capital stock of the Company, including without
limitation the Securities and (C) no commitments or understandings (oral or
written) of the Company to issue any shares, warrants, options or other rights
to acquire any equity securities of the Company other than with respect to
existing antidilution rights of existing investors (certain of which
antidilution rights will be triggered by the sale of Securities hereunder). To
the Company’s knowledge, except as set forth in the SEC Documents, none of the
shares of common stock are subject to any stockholders’ agreement, voting trust
agreement or similar arrangement or understanding. Except as set forth in the
SEC Documents, the Company has no outstanding bonds, debentures, Common Stock or
other obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.
 
3.3.  Due Execution, Delivery and Performance of the Transaction Documents. The
Company has all requisite corporate power and authority to enter into each
Transaction Document and perform the transactions contemplated hereby or
thereby. Each Transaction Document has been duly authorized, executed and
delivered by the Company. The execution, delivery and performance of each
Transaction Document by the Company and the consummation of the transactions
contemplated herein or therein will not violate any provision of the
organizational documents of the Company and will not result in the creation of
any lien, charge, security interest or encumbrance upon any assets of the
Company pursuant to the terms or provisions of, or will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under, any agreement, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which the Company is a party or by which the Company or any of its properties
may be bound or affected or, to the Company’s knowledge, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental body applicable to
the Company or any of its properties where such conflict, breach, violation or
default is reasonably likely to result in a material adverse effect. No consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body is required for the execution
and delivery of the Transaction Documents or the consummation of the
transactions contemplated by the Transaction Documents, except for compliance
with the Blue Sky laws and federal securities laws applicable to the offering of
the Securities. Upon the execution and delivery of (i) this Subscription
Agreement by the Company, and assuming the valid execution hereof by the
Subscriber, (ii) the New Warrants by the Company and (iii) the Financial
Advisory Agreement and the Transfer Agreement by the applicable parties, each
Transaction Document will constitute a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as (x) enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally,
(y) enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (z) the indemnification agreements of the Company in Section 7.3 hereof may
be legally unenforceable.
 
12

--------------------------------------------------------------------------------


 
3.4.  Validity of Securities. The issuance of the Securities has been duly
authorized by all necessary corporate action on the part of the Company and,
when issued to, delivered to, and paid for by the Subscribers in accordance with
this Subscription Agreement, the Securities will be validly issued, fully paid
and non-assessable.
 
3.5.  Underlying Securities. The issuance of the New Shares has been duly
authorized, and the shares issuable upon exercise of the New Warrants (the “New
Warrant Shares”), prior to exercise of the New Warrants, will have been duly
reserved for issuance upon such exercise and, when so issued, will be validly
issued, fully paid and non assessable.
 
3.6.  Private Offering. The Company agrees that neither the Company nor anyone
authorized to act on its behalf will offer the Securities or any part thereof or
any similar securities for issuance or sale to, or solicit any offer to acquire
any of the same from, anyone so as to make the issuance and sale of the
Securities subject to the registration requirements of Section 5 of the
Securities Act.
 
3.7.  Compliance. Except as set forth in the SEC Documents (as defined below),
the Company is not in conflict with, or in default or violation of (i) any law,
rule, regulation, order, judgment or decree applicable to the Company or by
which any property or asset of the Company is bound or affected (“Legal
Requirement”), or (ii) any material agreement, in each case except for any such
conflicts, defaults or violations that would not, individually or in the
aggregate, have a material adverse effect. The Company has not received any
written notice or other communication from any governmental body regarding any
actual or possible violation of, or failure to comply with, any Legal
Requirement, except any such violations or failures that would not, individually
or in the aggregate, have a material adverse effect.
 
4.  SEC Documents; Financial Statements.
 
4.1.  (a)The information contained in the following documents, did not, as of
the date of the applicable document, include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading, as of their respective filing dates or, if
amended, as so amended (the following documents, collectively, the “SEC
Documents”), provided that the representation in this sentence shall not apply
to any misstatement or omission in any SEC Document filed prior to the date of
this Subscription Agreement which was superseded by a subsequent SEC Document
filed prior to the date of this Subscription Agreement:
 
(i) the Company’s Annual Report on Form 10-K for the year ended December 31,
2007; and
 
13

--------------------------------------------------------------------------------


 
(iii) The Company’s interim filings on Form 8-K or other appropriate forms filed
on any date after December 31, 2007 and on or before the Closing.
 
(b)  In addition, as of the date of this Subscription Agreement, when read
together with the SEC Documents and the Company Disclosure Letter in the form
attached hereto as Exhibit C (the “Company Disclosure Letter”), the information,
qualifications and exceptions contained in this Subscription Agreement do not
include any untrue statement of a material fact or omit to state a material fact
in light of the circumstances in which such written disclosures were made.
 
(c)  The Company has filed all forms, reports and documents required to be filed
by it with the SEC for the 12 months preceding the date of this Subscription
Agreement, including without limitation the SEC Documents. As of their
respective dates, the SEC Documents filed prior to the date hereof complied as
to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, and the rules and regulations thereunder.
 
(d)  The Company’s Annual Report on Form 10-KSB for the year ended December 31,
2007, includes consolidated balance sheets as of December 31, 2006 and 2007 and
consolidated statements of income for the one year periods then ended
(collectively, the “Form 10-K Financial Statements”).
 
(e)  The Company Disclosure Letter includes consolidated balance sheets as of
March 31, 2008 and consolidated statements of income for the quarters ended
March 31, 2007 and 2008 (the “Interim Financial Statements” and together with
the Form 10-K Financial Statements, the “Financial Statements”).
 
(f)  The Financial Statements (including the related notes and schedules
thereto) fairly present in all material respects the consolidated financial
position, the results of operations, retained earnings or cash flows, as the
case may be, of the Company for the periods set forth therein (subject, in the
case of unaudited statements, to normal year-end audit adjustments that would
not be material in amount or effect), in each case in accordance with generally
accepted accounting principles consistently applied during the periods involved,
except as may be noted therein.
 
4.2.  Use of Proceeds. The net proceeds received by the Company from the sale of
the Securities shall be used by the Company for working capital and general
corporate purposes. The Company will use its best efforts to reduce its burn
rate to less than $600,000 per month through at least December 31, 2008.
 
4.3.  Legend. The certificates representing the Securities issued by the Company
shall bear the following (or similar) legends:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR EXEMPTION THEREFROM.
 
14

--------------------------------------------------------------------------------


 
5.  Variable Securities; Dilutive Issuances.
 
5.1.  So long as any Subscriber beneficially owns any New Warrants, (a) the
Company will not issue any, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Exercise Price (as defined in the New Warrants), and
(b) the Company shall not, in any manner, enter into or effect any issuance of
securities (a “Dilutive Issuance”) if the effect of such Dilutive Issuance is to
cause, or but for the Securities Limitations (as defined below) would cause, the
Company to be required to issue upon exercise of the New Warrants any shares of
Common Stock in excess of that number of shares of Common Stock which the
Company may issue upon exercise of the New Warrants without breaching the
Company's obligations under the rules or regulations of the NASDAQ Capital
Market (the "Securities Limitations") unless or until the Stockholder Approval
(as defined below) has been obtained.
 
5.2.  Stockholder Approval. The Company shall provide each stockholder entitled
to vote at either (x) the next annual meeting of stockholders of the Company or
(y) a special meeting of stockholder of the Company (the "Stockholder Meeting"),
which shall be promptly called and held not later than September 1, 2008 (the
"Stockholder Meeting Deadline"), a proxy statement, soliciting each such
stockholder's affirmative vote at the Stockholder Meeting for approval of
resolutions ("Stockholder Resolutions") ratifying the issuance of all of the
Securities as described in the Transaction Documents and, without limitation on
the foregoing, the antidilution provisions of the New Warrants, Empire Warrants
and the Extension Warrants, in accordance with applicable law and the rules and
regulations of the NASDAQ Capital Market (such affirmative approval being
referred to herein as the “Stockholder Approval”), and the Company shall use its
reasonable best efforts to solicit its stockholders’ approval of such
resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve such resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company’s reasonable best efforts, the Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held once in each
twelve month period thereafter until such Stockholder Approval is obtained,
provided that if the Board of Directors of the Company does not recommend to the
stockholders that they approve the Resolutions at any such Stockholder Meeting
and the Stockholder Approval is not obtained, the Company shall cause an
additional Stockholder Meeting to be held each calendar quarter thereafter until
such Stockholder Approval is obtained.
 
15

--------------------------------------------------------------------------------


 
6.  Assignability. This Subscription Agreement and the rights and obligations
hereunder are not transferable or assignable by the Subscriber.
 
7.  Registration; Compliance with the Securities Act.
 
7.1.  Registration Procedures and Expenses.
 
The Company shall:
 
(a)  Subject to receipt of necessary information in writing from the Subscribers
that may be requested by the Company, as soon as reasonably practicable, but in
no event later than forty five (45) days following the Closing Date (the “Filing
Date”), prepare and file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement on Form S-3 (or such other form which is
available to the Company) relating to the resale of the New Shares and New
Warrant Shares (collectively, with shares issuable upon exercise of the
Extension Warrants and the Empire Warrants, the “Registrable Shares”) by the
Subscribers from time to time on NASDAQ Capital Market or the facilities of any
national securities exchange on which the Common Stock is then traded or in
privately negotiated transactions (the “Registration Statement”) and will use
its best efforts to list such Registrable Shares on NASDAQ Capital Market or the
facilities of any other national securities exchange on which the Common Stock
is then traded;
 
(b)  use its commercially reasonable efforts, subject to receipt of necessary
information from the Subscribers, to cause the Commission to declare the
Registration Statement effective within seventy five (75) calendar days after
the Closing Date (the “Required Effective Date”). However, so long as the
Company filed the Registration Statement by the Filing Date, if the Registration
Statement receives Commission review, then the Required Effective Date will be
the one hundred and twenty (120) calendar days after the Closing Date. The
Company’s commercially reasonable efforts will include, but not be limited to,
promptly responding to all comments received from the staff of the Commission.
If the Company receives notification from the Commission that the Registration
Statement will receive no action or review from the Commission, then the Company
will, subject to its rights under this Agreement, use its commercially
reasonable efforts to cause the Registration Statement to become effective
within three business days after such Commission notification;
 
(c)  use its commercially reasonable efforts to promptly prepare and file with
the Commission such amendments and supplements to the Registration Statement and
the prospectus used in connection therewith as may be necessary to keep the
Registration Statement effective until the earliest of (i) the date on which the
Subscribers may sell all of the Registrable Shares then held by the Subscribers,
without registration pursuant to Rule 144 of the Securities Act, without any
restriction as to the number of securities as of a particular date that can then
be immediately sold and the adequate current public information requirement of
Rule 144(c)(1) promulgated under the Securities Act no longer applies to the
sale of such shares without registration or (ii) such time as all Registrable
Shares issuable to all holders of Securities have been sold pursuant to a
Registration Statement or Rule 144 promulgated under the Securities Act.
Thereafter, the Company shall be entitled to withdraw the Registration Statement
and the Subscribers shall have no further right to offer or sell any of the
Registrable Shares pursuant to the Registration Statement. The Company shall not
file any registration statements with the Commission relating to securities
other than the Registrable Shares until ninety (90) days after the Required
Effective Date; provided nothing herein will prohibit the filing of amendments
or supplements to already filed registration statements;
 
16

--------------------------------------------------------------------------------


 
(d)  use commercially reasonably efforts to furnish (i) to the Subscribers with
respect to the Registrable Shares registered under the Registration Statement by
fax or email (in each case with answerback confirmed) or other prompt means one
copy of the prospectus promptly after effectiveness of the Registration
Statement and in any case before the next opening of the principal market for
the Registrable Shares and (ii) to the Subscribers with respect to the
Registrable Shares registered under the Registration Statement (and to each
underwriter, if any, of such Registrable Shares) such number of copies of
prospectuses and such other documents as the Subscribers may reasonably request
within a reasonable time, in order to facilitate the public sale or other
disposition of all or any of the Registrable Shares by the Subscribers;
 
(e)  file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Subscribers and reasonably acceptable to the
Company; provided, however, that the Company shall not be required to (i)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 7.1; (ii) file a general consent to
service of process in any such jurisdiction; (iii) subject itself to taxation in
any such jurisdiction; (iv) provide any undertakings that cause material expense
or burden to the Company; or (v) make any change to its organizational
documents, which in each case the Board of Directors of the Company determines
to be contrary to the best interests of the Company and its stockholders;
 
(f)  bear all expenses in connection with the procedures in paragraphs (a)
through (e) of this Section 7.1 and the registration of the Registrable Shares
pursuant to the Registration Statement, other than fees and expenses, if any, of
counsel or other advisers to the Subscribers or underwriting discounts,
brokerage fees and commissions incurred by the Subscribers, if any; and
 
(g)  promptly notify the Subscribers of the effectiveness of a Registration
Statement, and any post-effective amendments thereto, as well as of the receipt
by the Company of any stop orders of the Commission with respect to a
Registration Statement and the lifting of any such order.
 
17

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, it shall be a condition precedent to the
obligations of the Company to take any action pursuant to paragraphs (a) through
(f) of this Section 7.1, that each Subscriber shall furnish to the Company such
information regarding itself, the Registrable Shares to be sold by the
Subscriber, and the intended method of disposition of such Registrable Shares as
shall be required to effect the registration of the Registrable Shares, all of
which information shall be furnished to the Company in writing specifically for
use in the Registration Statement.
 
The Registration Statement may include additional securities pursuant to
existing registration rights.
 
The Company understands that each Subscriber disclaims being an underwriter, but
a Subscriber being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder, provided, however, that if the Company receives
notification from the Commission that the Subscriber is deemed an underwriter,
then the period in which the Company is obligated to submit an acceleration
request to the Commission shall be extended to the earlier of (i) the sixtieth
(60th) day after such Commission notification, or (ii) ninety (90) days after
the initial filing of the Registration Statement with the Commission.
Notwithstanding the foregoing, the parties understand and agree that the Company
shall not be obligated to retain an underwriter with respect to the offer and
sale of Registrable Shares pursuant to the Registration Statement
 
7.2.  Transfer of Securities After Registration. While the Registration
Statement is effective and available for resale, each Subscriber agrees that it
will not effect any disposition of New Warrants or Registrable Shares that would
constitute a sale within the meaning of the Securities Act, except as
contemplated in the Registration Statement referred to in Section 7.1 hereof in
the section titled “Plan of Distribution” or pursuant to an applicable exemption
from registration, the availability of which is confirmed in writing by counsel
to the Subscriber (the form, substance and scope of which opinion shall be
reasonably acceptable to the Company) and delivered to the Company, and that it
will promptly notify the Company of any changes in the information set forth in
the Registration Statement regarding the Subscriber or its plan of distribution.
 
7.3.  Indemnification.
 
(a)  For purpose of this Agreement, the term “Subscriber/Affiliate” shall mean
any affiliate of a Subscriber (as defined in Rule 405 under the Securities Act)
and any person who controls the Subscriber or any affiliate of the Subscriber
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act; and
 
(b)  For purpose of this Section 7.3, the term “Registration Statement” shall
include any final prospectus, exhibit, supplement or amendment included in or
relating to, and any document incorporated by reference in, the Registration
Statement referred to in Section 7.1 hereof.
 
18

--------------------------------------------------------------------------------


 
The Company agrees to indemnify and hold harmless each Subscriber and each
Subscriber/Affiliate against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Subscriber or Subscriber/Affiliate may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement, including the prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the time of effectiveness of the Registration Statement,
including any information deemed to be a part thereof as of the time of
effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rule 434,
of the Rules and Regulations, or the prospectus, in the form first filed with
the Commission pursuant to Rule 424(b) of the Rules and Regulations, or filed as
part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required (the “Prospectus”), or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in the Registration Statement or any amendment or
supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in the light of the circumstances under which
they were made, or arise out of or are based in whole or in part on any material
breach of the representations and warranties of the Company contained in this
Agreement (except that where representations and warranties are qualified by
materiality, any breach), or any material breach by the Company of its
obligations hereunder, and will reimburse the Subscriber or Subscriber/Affiliate
for any legal and other expenses as such expenses are reasonably incurred by the
Subscriber or Subscriber/Affiliate in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the Company will not be liable in any
such case to the extent, but only to the extent, that any such loss, claim,
damage, liability or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Subscriber expressly for use therein, or (ii)
the failure of the Subscriber to comply with the covenants and agreements
contained in Section 2.12 or Section 7.2 hereof respecting the sale of the
Registrable Shares, or (iii) the inaccuracy of any representations made by the
Subscriber herein or (iv) any statement or omission in any Prospectus that is
corrected in any subsequent Prospectus that was delivered to the Subscriber
prior to the pertinent sale or sales by the Subscriber.
 
19

--------------------------------------------------------------------------------


 
Each Subscriber will severally, but not jointly, indemnify and hold harmless the
Company, each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, against
any losses, claims, damages, liabilities or expenses to which the Company, each
of its directors, each of its officers who signed the Registration Statement or
controlling person may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Subscriber) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure to comply
with the covenants and agreements contained in Sections 2.12 or 7.2 hereof
respecting the sale of the Registrable Shares or (ii) any material breach of any
representation made by the Subscriber herein or (iii) any untrue or alleged
untrue statement of any material fact contained in the Registration Statement,
the Prospectus, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements in the
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in the
light of the circumstances under which they were made, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by the
Subscriber expressly for use therein, and the Subscriber will reimburse the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person for any legal and other expense reasonably
incurred by the Company, each of its directors, each of its officers who signed
the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the obligations of
the Subscriber under this Section 7.3 shall not exceed the net proceeds to such
Subscriber from the sale of Registrable Shares pursuant to such Registration
Statement.
 
Promptly after receipt by an indemnified party under this Section 7.3 of notice
of the threat or commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7.3, promptly notify the indemnifying party in writing thereof; but the
omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 (except to
the extent that such omission materially and adversely affects the indemnifying
person’s ability to defend such action). Subject to provisions hereinafter
stated, in case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party, and the
indemnifying party and the indemnified party, based upon the advice of such
indemnified party’s counsel, shall have reasonably concluded that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 7.3 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party in the case of paragraph (a), representing the indemnified
parties who are parties to such action (including indemnified parties under
Agreements with Other Subscribers, plus local counsel, if appropriate) or (ii)
the indemnifying party shall not have employed counsel reasonably satisfactory
to the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. In no event shall any indemnifying person be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
person shall have approved the terms of such settlement; provided that such
consent shall not be unreasonably withheld. No indemnifying person shall,
without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.
 
20

--------------------------------------------------------------------------------


 
If the indemnification provided for in this Section 7.3 is required by its terms
but is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Subscriber from the sale of securities contemplated by this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and the Subscriber in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and the Subscriber on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by the Subscriber and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in paragraph (c) of this Section 7.3, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
paragraph (c) of this Section 7.3 with respect to the notice of the threat or
commencement of any threat or action shall apply if a claim for contribution is
to be made under this paragraph (d); provided, however, that no additional
notice shall be required with respect to any threat or action for which notice
has been given under paragraph (c) for purposes of indemnification. The Company
and the Subscriber agree that it would not be just and equitable if contribution
pursuant to this Section 7.3 were determined solely by pro rata allocation (even
if the Subscriber were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
7.3, the Subscriber shall not be required to contribute any amount in excess of
the amount by which the amount realized by the Subscriber on Sale of Registrable
Shares exceeds the amount of any damages which such Subscriber has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Subscriber’s obligation to contribute pursuant to this
Section 7.3 is several and not joint.
 
Each Subscriber hereby acknowledges that it is a sophisticated business person
who was represented by counsel during the negotiations regarding the provisions
hereof including, without limitation, the provisions of this Section 7.3, and is
fully informed regarding said provisions. Each of the Company and the Subscriber
is advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 7.3, and each of the Company and the Subscriber hereby expressly waives
and relinquishes any right or ability to assert such public policy as a defense
to a claim under this Section 7.3 and further agrees not to attempt to assert
any such defense.
 
7.4.  Termination of Conditions and Obligations. The conditions precedent
imposed by Section 2 or this Section 7 upon the transferability of Securities or
the Registrable Shares shall cease and terminate as to any particular number of
the Registrable Shares upon the earliest to occur of (i) the sale of such
Registrable Shares pursuant to the Registration Statement, (ii) the sale of such
Registrable Shares pursuant to Rule 144 under the Securities Act or (iii) the
passage of one year from the effective date of the Registration Statement
covering such Registrable Shares, provided that the holder of such Securities is
not at such time, and was not for the 90 days immediately prior thereto, an
affiliate of the Company (as such term is defined in Rule 144) or at such time
as an opinion of counsel satisfactory in form and substance to the Company shall
have been rendered to the effect that such conditions are not necessary in order
to comply with the Securities Act.
 
21

--------------------------------------------------------------------------------


 
7.5.  Information Available. As long as any Subscriber owns New Warrants and the
Company is subject to the filing requirements of the Exchange Act, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. So long as the
Registration Statement is effective covering the resale of Registrable Shares,
the Company will furnish to the Subscriber upon such Subscriber’s request:
 
(a)  as soon as practicable after available (but in the case of the Company’s
Annual Report to Stockholders, concurrently with delivery to its stockholders
generally) one copy of (i) its Annual Report to Stockholders (which Annual
Report shall contain financial statements audited in accordance with U.S.
generally accepted accounting principles by a nationally recognized firm of
certified public accountants), (ii) if not included in substance in the Annual
Report to Stockholders, upon the request of the Subscriber, its Annual Report on
Form 10-KSB or 10-K, (iii) upon the request of the Subscriber, its Quarterly
Reports on Form 10-QSB or 10-Q, (iv) upon the request of the Subscriber, its
Current Reports on Form 8-K, and (v) a full copy of the particular Registration
Statement covering the Registrable Shares (the foregoing, in each case,
excluding exhibits);
 
(b)  all exhibits excluded by the parenthetical to subparagraph (a)(v) of this
Section 7.5; and
 
(c)  upon the reasonable request of the Subscriber, a reasonable number of
copies of the prospectuses and supplements thereto to supply to any other party
requiring such prospectuses and supplements.
 
7.6.  Assignment of Registration Rights. The rights of a Subscriber hereunder,
including the right to have the Company register the Registrable Shares pursuant
to this Agreement, will be automatically assigned by the Subscriber to
transferees or assignees of Securities, but only if (a) the Subscriber agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (b) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the Securities with respect to which such
registration rights are being transferred or assigned, (c) after such transfer
or assignment, the further disposition of such Securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (d) at or before the time the Company received the written notice
contemplated by clause (b) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein, (e) the transferee is an “accredited investor” as that term is defined
in Rule 501 of Regulation D, and (f) the transfer of the Securities is made in
accordance with the provisions of Section 5 and Section 7.2 hereof.
 
22

--------------------------------------------------------------------------------


 
7.7.  Delay in Filing or Effectiveness of Registration Statement. If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Date, then for each day following the Filing Date, until but
excluding the date the Registration Statement is filed, or if a prospectus
included in the Registration Statement which has been declared effective by the
Commission, is not delivered to the Subscribers (as set forth in Section 7.1(d))
by the Required Effective Date, then for each day following the Required
Effective Date, until but excluding the date the Commission declares the
Registration Statement effective, the Company shall, for each such day, pay the
Subscriber with respect to any such failure, as liquidated damages and not as a
penalty, an amount equal to 0.0333% of the purchase price paid by such
Subscriber for its Securities pursuant to this Agreement; and for any such day,
such payment shall be made no later than the first business day of the calendar
month next succeeding the month in which such day occurs. If the Subscriber
shall be prohibited from selling Registrable Shares under the Registration
Statement as a result of a Suspension of more than thirty (30) days or
Suspensions on more than two occasions of not more than thirty (30) days each in
any 12-month period, then for each day on which a Suspension is in effect that
exceeds the maximum allowed period for a Suspension or Suspensions, but not
including any day on which a Suspension is lifted, the Company shall pay the
Subscriber, as liquidated damages and not as a penalty, an amount equal to
0.0333% of the purchase price paid by such Subscriber for the Securities
pursuant to this Agreement for each such day, and such payment shall be made no
later than the first business day of the calendar month next succeeding the
month in which such day occurs. For purposes of this Section 7.7, a Suspension
shall be deemed lifted on the date that notice that the Suspension has been
lifted is delivered to the Subscriber pursuant to Section 17 of this
Subscription Agreement. Any payments made pursuant to this Section 7.7 shall not
constitute the Subscriber’s exclusive remedy for such events. Notwithstanding
the foregoing provisions, in no event shall the Company be obligated to pay such
liquidated damages to more than one Subscriber in respect of the same Securities
for the same period of time. The liquidated damage payments imposed hereunder
shall be made to the Subscriber in cash.
 
7.8.  Integration with Subsequent Transactions. The Company shall not,
indirectly or directly, sell, offer for sale or solicit offers to buy or
otherwise negotiate with respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities or the issuance of the New Warrant Shares in a manner that would
require the registration under the Securities Act of the sale of the Securities
or the issuance of the New Warrant Shares to the Subscriber or that would be
integrated with the offer or sale of the Securities or the issuance of the New
Warrant Shares for purposes of the rules or regulations of NASDAQ Capital Market
or any national securities exchange on which the Common Stock are listed or
designated such that it would require stockholder approval prior to the closing
of such other transaction unless stockholder approval is obtained prior to the
closing of such subsequent transactions.
 
23

--------------------------------------------------------------------------------


 
8.  Broker’s Fees. The Subscriber acknowledges that the Company intends to pay
fees and expenses to the Financial Advisor in respect of the Financial Advisory
Agreement. Each Subscriber and the Company hereby agree that the Subscriber
shall not be responsible for such fees and expenses. Each of the parties hereto
hereby represents that, on the basis of any actions and agreements by it, there
are no other brokers or finders entitled to compensation in connection with the
transactions contemplated by the Transaction Documents.
 
9.  Independent Nature of Subscribers’ Obligations and Rights. The obligations
of each Subscriber under this Subscription Agreement are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under this Subscription Agreement. The decision of each Subscriber to
purchase Securities pursuant to this Subscription Agreement or a Transfer
Agreement, has been made independently of any other Subscriber.
 
Nothing contained herein, and no action taken by any Subscriber thereto, shall
be deemed to constitute the Subscribers as a partnership, an association, a
joint venture or any other kind of group or entity, or create a presumption that
the Subscribers are in any way acting in concert or as a group with respect to
such obligations or transactions contemplated by this Agreement.
 
Each Subscriber shall be entitled to independently protect and enforce its
rights, including without limitation, its rights arising out of this
Subscription Agreement, and it shall not be necessary for any other Subscriber
to be joined as an additional party in any proceeding for such purpose. No
Subscriber shall incur any liability to any other Subscriber with respect to
exercising or refraining from exercising any right or rights that such
Subscriber may have by reason of this Subscription Agreement.
 
Each Subscriber has been represented or had the opportunity to be represented by
its own separate legal counsel, at such Subscriber’s own expense, in review and
negotiation of this Subscription Agreement.
 
Each Subscriber agrees that neither a Subscriber nor any affiliate of a
Subscriber shall be liable to any other Subscriber or such other Subscriber’s
affiliate for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the Securities.
 
10.  Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the principles of conflicts of law. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America or the state courts of New York State
located in New York, New York (collectively, the “Specified Courts”), and each
party irrevocably submits to the non-exclusive jurisdiction of such Specified
Courts of such courts in any such suit, action or proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum. With respect to any Related Proceeding, each party
irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts or any other court
of competent jurisdiction.
 
24

--------------------------------------------------------------------------------


 
11.  Amendments and Waivers. Unless a particular provision or section of this
Subscription Agreement requires otherwise explicitly in a particular instance,
any provision of this Subscription Agreement may be amended and the observance
of any provision of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of the New Shares
(not including for this purpose any New Shares which have been sold to the
public pursuant to a Registration Statement under the Securities Act or an
exemption therefrom). Any amendment or waiver effected in accordance with this
Section 11 shall be binding upon each Subscriber, each holder of any Securities
at the time outstanding (including without limitation securities into which any
such Securities are convertible or exercisable), each future holder thereof, and
the Company.
 
12.  Survival of Representations and Warranties. All representations and
warranties made by the Subscriber and Company in this Subscription Agreement
shall survive the execution and delivery of this Subscription Agreement, as well
as any investigation at any time made by or on behalf of the Company and the
issue and sale of the Securities.
 
13.  Reliance. The Subscriber understands and acknowledges that the Subscriber's
representations, warranties, acknowledgements and agreements in this
Subscription Agreement will be relied upon by the Company in determining the
Subscriber's suitability as a Subscriber of the Securities.
 
14.  Further Assurances. The Subscriber agrees to provide, if requested, any
additional information that may be requested or required to determine the
Subscriber's eligibility to purchase the Securities.
 
15.  Entire Agreement. This Subscription Agreement, with the other Transaction
Documents, constitutes the full and entire understanding and agreement between
the parties with regard to the subject matter hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
 
25

--------------------------------------------------------------------------------


 
16.  Severability. In the event one or more of the provisions of this
Subscription Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Subscription Agreement, and this
Subscription Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
17.  Notices. Any notice or other communication required or permitted to be
given hereunder (each a “Notice”) shall be given in writing and shall be made by
personal delivery, sent by fax (with answerback confirmed) or sent by courier or
certified or registered first-class mail (postage prepaid), addressed to a party
at its address shown below or at such other address as such party may designate
by three days’ advance Notice to the other parties.
 
Any Notice to any of the Subscribers shall be sent to the addresses for such
Subscriber set forth on the signature pages hereof.
 
Any Notice to the Company shall be sent to:
 
Neonode Inc.
Attn: CFO
4000 Executive Parkway
San Ramon, California 94549
Fax: (925) 355-2041
 
with a copy to:
Hahn & Hessen LLP
488 Madison Avenue
New York, NY 10022
Fax: (212) 478-7400
Attention: James Kardon
 
Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).
 
18.  Conflicts. The Company and each Subscriber (i) acknowledge that Hahn &
Hessen LLP, counsel to the Company in the transactions contemplated in this
Subscription Agreement, has acted, and from time to time continues to act, as
counsel to (A) certain Subscribers, or affiliates thereof, in connection with
the acquisition of the Existing Warrants, and (B) AIGH Investment Partners, LLC
in connection with its investments in the Company, and in unrelated matters,
(ii) consent to the representation of the Company and such other representation
of the Subscribers and AIGH, or affiliates thereof, by Hahn & Hessen LLP, (iii)
acknowledge that partners of Hahn & Hessen LLP own securities of the
Company constituting less than 0.1% of outstanding stock of the Company, and
(iv) waive any conflicts of interest claim which may arise from any or all of
the foregoing.
 
26

--------------------------------------------------------------------------------


 
19.  Third Party Beneficiary. The Company and each Subscriber agree that Empire
is an intended third party beneficiary of the representations and warranties
made by (x) the Subscribers in Section 2 hereto and (y) the Company in Section 3
hereto and the covenants of the Company set forth in Section 7 hereto.
 
20.  Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Warrant Exercise
Subscription Agreement as of the date set forth on this signature page.
 
Subscription Price:     $____________________________
 
Manner of exercise: Check applicable box:
 
o Cash     o Surrender of Company debt (as described below)
 
_______________________________________________
 
Number of Exercise Warrants exercised: ___________
 
Check applicable box:
 
o Warrant Holder     o Transferee
 
Name of Subscriber:
 
[___________________________]


By:
   
Name:
Title:

 
U.S. person [please initial]: yes o  no o
 
Date: _____________
 
Address:  ______________________________________
          ______________________________________
 
SSN or U.S. Tax ID No: ___________________________
 
 SUBSCRIPTION ACCEPTED:
 
NEONODE INC., a Delaware corporation
 



By:
   
Date:
 
, 2008
Name:
Title:

 
28

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF
 
NEW WARRANTS
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF WARRANT TRANSFER AGREMENT
 

--------------------------------------------------------------------------------



EXHIBIT C
 
COMPANY DISCLOSURE LETTER
 

--------------------------------------------------------------------------------

